COBB, Judge.
The appellant raised two issues on this appeal after remand1 relating to the taxation of costs and the sufficiency of the trial court’s award of attorney’s fees.
Initially, we note that both parties agree that the trial court erred in not assessing costs pursuant to Florida Rule of Appellate Procedure 9.400, and thus, the amended final judgment is reversed as to costs.
As to appellant’s second point, a careful review of the record reveals that the trial court considered all necessary factors pursuant to Florida Patient’s Compensation *177Fund v. Rowe, 472 So.2d 1145 (Fla.1985). As such, we affirm the award of attorney’s fees.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
GOSHORN, C.J. and HARRIS, J., concur.

. Sessler v. Sun Bank, N.A., 589 So.2d 361 (Fla. 5th DCA 1991).